Citation Nr: 1728438	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  14-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2012 Board decision that denied entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Edward Webb Lyons, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to February 1989 and from August 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, resulting in the September 2012 Board denial at issue here.

This matter was denied by the Board in a December 2015 decision.  The Veteran appealed the denial in this matter to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Court issued an order granting a Joint Motion for Remand.  The order served to vacate and remand the December 2015 decision.  


FINDING OF FACT

The Board will interpret the correspondence received in April 2017, after the January 2017 order but before the promulgation of a new decision in the appeal, as a request to withdraw the claim for CUE so that it may be recognized as a motion for reconsideration. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of whether there is CUE in a September 2012 Board decision that denied entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The present case concerns a September 2012 correspondence that was initially interpreted as a claim for CUE, resulting in the December 2015 Board denial.  The Veteran appealed this denial on the grounds that the September 2012 correspondence should have been treated as a motion for reconsideration, not a claim for CUE.  The January 2017 Court order granted a JMR concerning the interpretation of the September 2012 correspondence.  A brief from the Veteran's representative received in April 2017 reiterated that the September 2012 correspondence was a motion for reconsideration, rather than a claim for CUE.  In light of the ongoing and consistent assertions that the September 2012 correspondence was not a claim for CUE, including in the April 2017 brief, the Board finds that it is reasonable to construe that April 2017 brief as a withdrawal of any pending CUE claim so that the Board can treat the September 2012 correspondence as a motion for reconsideration.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on the CUE issue.  

As the Board will interpret the September 2012 correspondence as a motion for reconsideration, not a claim for CUE, the Board does not have jurisdiction to review a CUE appeal, and it is dismissed.  The Board reiterates that the motion for reconsideration is not dismissed, and will be the subject of a future decision.  


ORDER

The appeal of whether there was CUE in a September 2012 Board decision that denied entitlement to service connection for a right knee disability is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


